





CITATION:
R. v. Granger, 2011
          ONCA 537



DATE: 20110729



DOCKET: C52647



COURT OF APPEAL FOR ONTARIO



Feldman, Blair and Watt JJ.A.



BETWEEN



Her Majesty The Queen



Respondent



and



Kevin Granger



Appellant



James Foord, for the appellant



John Patton, for the respondent



Heard and endorsed: July 25, 2011



On appeal from conviction entered by Justice Janet Wilson of
          the Superior Court of Justice, dated June 16, 2010 and from the sentence
          imposed, dated August 10, 2010.



ENDORSEMENT



[1]

The appellant appeals his convictions for attempted
    choking and threatening, and his sentence of 18 months, plus pre-trial custody,
    plus 3 years probation. The appellant submits that the trial judge
    misapprehended some aspects of the evidence, both Crown and defence, and that
    she ultimately imposed an uneven level of scrutiny on the evidence of the
    complainant as opposed to that of the appellant. We would not give effect to
    this submission.

[2]

The trial judge was alive to the frailties in the
    evidence of the complainant and acquitted the appellant on some counts as a
    result. However, in respect of the attempted choking and threatening, she was
    satisfied that the evidence was clear and credible, as well as compelling,
    and that with regard to the choking, there was more than ample evidence to
    support that count to the requisite burden of proof.

[3]

The trial judges reasons were more than satisfactory
    for appellate review and to explain to the appellant why the complainants
    evidence was accepted and his did not raise a reasonable doubt.

[4]

The appeal against conviction is dismissed.

[5]

The appellant also appeals his sentence saying it was
    too high and did not adequately reflect the mitigating factors of his strong
    family and employment record. Defence counsel properly conceded that the sentence
    was not outside the proper range. In our view, the trial judge did take into
    account the mitigating factors. The offence was a very serious one involving
    domestic violence. The principles of specific and general deterrence as well as
    denunciation warranted a sentence of the magnitude imposed.

[6]

While leave to appeal sentence is granted, the appeal
    is dismissed.

Signed:           K. Feldman J.A.

R.
    A. Blair J.A.

David
    Watt J.A.


